253 S.C. 294 (1969)
170 S.E.2d 379
The STATE, Respondent,
v.
Alvin Brooks HALL, Appellant.
18969
Supreme Court of South Carolina.
October 28, 1969.
Messrs. Wofford & Snyder, of Greenville, for Appellant.
*295 B.O. Thomason, Jr., Esq., Solicitor, of Greenville, for Respondent.
October 28, 1969.
LEWIS, Justice.
The defendant Alvin Brooks Hall was indicted for the crime of murder and was convicted of voluntary manslaughter. He contends in this appeal that he is entitled to a new trial because the trial judge erred (1) in the instructions to the jury relative to the burden of proof on the plea of self-defense and (2) in failing to submit, with appropriate instructions, the issue of involuntary manslaughter. The judgment of the lower court is affirmed.
The defendant did not raise the objections to the instructions at the trial, although full opportunity was afforded to do so in compliance with the provisions of Section 10-1210 of the 1962 Code of Laws (also appearing as Section 17-513.1). The failure of defendant to object or to request additional instructions, when opportunity was afforded, constituted a waiver of any right to complain on appeal of errors in the charge.
Affirmed.
MOSS, C.J., and BUSSEY, BRAILSFORD and LITTLEJOHN, JJ., concur.